MEMORANDUM OPINION
                                                  No. 04-11-00114-CV

                                               IN RE Jaime LUEVANO

                                           Original Mandamus Proceeding 1

PER CURIAM

Sitting:             Rebecca Simmons, Justice
                     Steven C. Hilbig, Justice
                     Marialyn Barnard, Justice

Delivered and Filed: March 9, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

            On February 11, 2011, relator filed a petition for writ of mandamus, seeking to compel

the district attorney in Floresville, TX to file charges against an officer at the prison where

relator is confined. However, this court does not have jurisdiction to grant the requested relief.

By statute, this court has the authority to issue a writ of mandamus against “a judge of a district

or county court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude

the writ is not necessary to enforce our jurisdiction. Accordingly, relator’s petition for writ of

mandamus is dismissed for lack of jurisdiction.

                                                                                     PER CURIAM

1
    There is no underlying proceeding or trial court listed in relator’s petition.